Case 3:17-cv-02366-BAS-KSC Document 524 Filed 08/18/20 PageID.35807 Page 1 of 19


     1       MAYER BROWN LLP
              Matthew H. Marmolejo (CA Bar No. 242964)
     2        mmarmolejo@mayerbrown.com
             350 S. Grand Avenue
     3       25th Floor
             Los Angeles, CA 90071-1503
     4         Ori Lev (DC Bar No. 452565)
              (pro hac vice)
     5        olev@mayerbrown.com
               Stephen M. Medlock (VA Bar No. 78819)
     6        (pro hac vice)
              smedlock@mayerbrown.com
     7       1999 K Street, N.W.
             Washington, D.C. 20006
     8       Telephone: +1.202.263.3000
             Facsimile: +1.202.263.3300
     9
             SOUTHERN POVERTY LAW CENTER
    10         Melissa Crow (DC Bar No. 453487)
               (pro hac vice)
    11         melissa.crow@splcenter.org
             1101 17th Street, N.W., Suite 705
    12       Washington, D.C. 20036
             Telephone: +1.202.355.4471
    13       Facsimile: +1.404.221.5857
    14       Additional counsel listed on next page
             Attorneys for Plaintiffs
    15
                               UNITED STATES DISTRICT COURT
    16
                             SOUTHERN DISTRICT OF CALIFORNIA
    17
         Al Otro Lado, Inc., et al.,                  Case No.: 17-cv-02366-BAS-KSC
    18

    19                      Plaintiffs,               JOINT MOTION FOR
                                                      DETERMINATION OF JUNE 2020
    20            v.                                  CLAWBACK
    21   Chad F. Wolf,1 et al.,
    22
                            Defendants.
    23                                                DECLARATIONS OF STEPHEN M.
                                                      MEDLOCK AND ALEXANDER J.
    24                                                HALASKA FILED CONCURRENTLY
    25

    26

    27
         1
          Acting Secretary Wolf is automatically substituted for former Acting Secretary
    28   McAleenan pursuant to Fed. R. Civ. P. 25(d).
                                                            JOINT MOTION FOR DETERMINATION OF
                                                                            DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 524 Filed 08/18/20 PageID.35808 Page 2 of 19


     1

     2   CENTER FOR CONSTITUTIONAL RIGHTS
     3     Baher Azmy (NY Bar No. 2860740) (pro hac vice)
           bazmy@ccrjustice.org
     4     Ghita Schwarz (NY Bar No. 3030087) (pro hac vice)
           gschwarz@ccrjustice.org
     5     Angelo Guisado (NY Bar No. 5182688) (pro hac vice)
           aguisado@ccrjustice.org
     6
         666 Broadway, 7th Floor
     7   New York, NY 10012
         Telephone: +1.212.614.6464
     8   Facsimile: +1.212.614.6499
     9   SOUTHERN POVERTY LAW CENTER
           Sarah Rich (GA Bar No. 281985) (pro hac vice)
    10     sarah.rich@splcenter.org
           Rebecca Cassler (MN Bar No. 0398309) (pro hac vice)
    11     rebecca.cassler@splcenter.org
    12   150 E. Ponce de Leon Ave., Suite 340
         Decatur, GA 30030
    13   Telephone: +1.404.521.6700
         Facsimile: +1.404.221.5857
    14
       AMERICAN IMMIGRATION COUNCIL
    15
         Karolina Walters (DC Bar No. 1049113) (pro hac vice)
    16   kwalters@immcouncil.org
       1331 G St. NW, Suite 200
    17 Washington, D.C. 20005
       Telephone: +1.202.507.7523
    18 Facsimile: +1.202.742.5619

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                                       JOINT MOTION FOR DETERMINATION OF
                                                                       DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 524 Filed 08/18/20 PageID.35809 Page 3 of 19


     1         The parties submit this joint motion for purposes of deciding the propriety of
     2   certain of Defendants’ claims of the deliberative-process and attorney-client
     3   privileges. Defendants asserted privilege over these documents in a letter dated June
     4   15, 2020 (“June 15 Clawback”). Plaintiffs challenged all of these privilege claims.
     5   The parties have conferred and narrowed their dispute to 17 documents, or portions
     6   thereof, which are listed below and will be lodged with this Court for in camera
     7   review, highlighted to identify the material over which Defendants are asserting
     8   privilege.
     9

    10       Document Bates Range              Defendants’ Deliberative Process
                                             Privilege (“DPP”) and/or Attorney-
    11                                       Client Privilege (“ACP”)Assertions
    12            A        AOL-DEF-       ACP/DPP (entire document): email
                           0094030        discussing counsel’s involvement and
    13                                    communications regarding review of
    14                                    attached, non-final draft response to inquiry
                                          from outside entity; email also discusses
    15                                    preparation for responding to question from
    16                                    OFO leadership on related topics.
                  B        AOL-DEF-       DPP (entire document): briefing memo
    17                     00094032       circulated for purposes of assisting in draft
    18                                    response to inquiries from outside entity
                                          and OFO leadership.
    19            C        AOL-DEF-       DPP/ACP (entire document): draft, non-
    20                     00094034       final, predecisional document drafted by
                                          CBP counsel for purposes of providing
    21
                                          legal advice.
    22                D    AOL-DEF-       DPP/ACP (entire document): draft, non-
                           00094036       final letter response to outside entity;
    23
                                          document still under review by counsel for
    24                                    purposes of providing legal advice.
                  E        AOL-DEF-       ACP/DPP (entire document): email
    25
                           00094022       discussing counsel’s involvement and
    26                                    communications regarding review of
                                          attached, non-final, draft response to
    27
                                          inquiry from outside entity.
    28            F        AOL-DEF-       DPP (entire document): briefing memo
                                                           JOINT MOTION FOR DETERMINATION OF
                                                  1                        DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 524 Filed 08/18/20 PageID.35810 Page 4 of 19


     1                  00094024     circulated for purposes of assisting in draft
     2                               response to inquiries from outside entity
                                     and OFO leadership.
     3          G       AOL-DEF-     DPP/ACP (entire document): non-final,
     4                  00094026     predecisional, draft document, drafted by
                                     CBP counsel for purposes of providing
     5                               legal advice.
     6          H       AOL-DEF-     DPP/ACP (entire document): draft, non-
                        00094028     final letter response to outside entity;
     7                               document still under review by counsel for
     8                               purposes of providing legal advice.
                 I      AOL-DEF-     DPP/ACP (entire document): email
     9
                        00069025     discussing counsel’s involvement and
    10                               communications regarding review of
                                     attached documents; response to inquiry
    11
                                     from outside entity; email also discusses
    12                               preparation for responding to question from
                                     OFO leadership on related topics.
    13
                J       AOL-DEF-     DPP (entire document): briefing memo
    14                  00069027     circulated for purposes of assisting in draft
                                     response to inquiries from outside entity
    15
                                     and OFO leadership.
    16          K       AOL-DEF-     DPP/ACP (entire document): non-final,
                        00069029     predecisional document drafted by CBP
    17
                                     counsel for purposes of providing legal
    18                               advice.
    19
                L       AOL-DEF-     DPP/ACP (entire document): draft, non-
                        00069031     final letter response to outside entity;
    20                               document still under review by counsel for
    21
                                     purposes of providing legal advice.
                M       AOL-DEF-     ACP/DPP (entire document): email
    22                  00069033     discussing counsel’s involvement and
    23                               communications regarding review of
                                     attached, non-final, draft response to
    24                               inquiry from outside entity.
    25          N       AOL-DEF-     DPP (entire document): briefing memo
                        00069035     circulated for purposes of assisting in draft
    26                               response to inquiries from outside entity
    27                               and OFO leadership.
                O       AOL-DEF-     DPP/ACP (entire document): draft, non-
    28
                                                      JOINT MOTION FOR DETERMINATION OF
                                            2                         DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 524 Filed 08/18/20 PageID.35811 Page 5 of 19


     1                   0069037       final, predecisional document drafted by
     2                                 CBP counsel for purposes of providing
                                       legal advice.
     3           P       AOL-DEF-      DPP/ACP (entire document): draft, non-
     4                   00069039      final letter response to outside entity;
                                       document still under review by counsel for
     5                                 purposes of providing legal advice.
     6          Q2       AOL-DEF-      AC: pg. 665936 (substance of email from
                         00665934      Julie Koller (OCC), to James R. Hutton and
     7                                 Louisa Slocum (OCC), copying Marc
     8                                 Bennett Courey (OCC), Todd A. Hoffman,
                                       and Randy J. Howe): email from counsel to
     9                                 client made for purposes of providing legal
    10                                 advice concerning metering guidance;
    11
                                       AC, DP: pg. 665936 (substance of email
    12                                 from James R. Hutton to Julie Koller
                                       (OCC), and Louisa Slocum (OCC),
    13
                                       copying Marc Bennett Courey (OCC),
    14                                 Todd A. Hoffman, and Randy J. Howe):
                                       email from client to counsel made for
    15
                                       purposes of seeking and obtaining legal
    16                                 advice concerning metering guidance;
                                       reflects predecisional questions regarding
    17
                                       metering guidance.
    18
                                       AC, DP: pg. 665937 (substance of email
    19
                                       from James R. Hutton to Julie Koller
    20                                 (OCC), and copying Marc Bennett Courey
                                       (OCC) Louisa Slocum (OCC)): email from
    21
                                       client to counsel made for purposes of
    22                                 seeking and obtaining legal advice
                                       concerning draft metering guidance.
    23

    24                                 AC, DP: pg. 665937 (substance of email
                                       from Julie Koller (OCC) to James R.
    25
                                       Hutton, copying Louisa Slocum (OCC)
    26

    27
         2
          These documents are referred to below as “Doc.” They will be lodged with the
    28   Court for in camera review by Defendants.
                                                        JOINT MOTION FOR DETERMINATION OF
                                              3                         DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 524 Filed 08/18/20 PageID.35812 Page 6 of 19


     1                               and Marc Bennett Courey (OCC)): email
     2                               from counsel to client made for purposes of
                                     seeking and obtaining legal advice
     3                               concerning draft metering guidance;
     4                               reflects predecisional questions regarding
                                     metering guidance.
     5

     6                               Note: Other portions of this document have
                                     already been properly redacted as AC and
     7                               DP
     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                                     JOINT MOTION FOR DETERMINATION OF
                                            4                        DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 524 Filed 08/18/20 PageID.35813 Page 7 of 19


     1                                DEFENDANTS’ ARGUMENT
     2
                  Plaintiffs’ brief on this dispute focuses on a draft November 2016 metering
         guidance document that was not issued to the field (“Draft ”),3 which is protected by
     3
         the attorney-client and deliberative process privileges. The government has not
     4
         waived the privileges, and Plaintiffs have not shown that the deliberative-process
     5
         privilege should yield. Defendants have not placed the attorney-client
     6
         communications at issue because they have not relied on the communications as a
     7
         defense to Plaintiffs’ claims. The deliberative process privilege should not yield
     8
         because the interest in not disclosing the Draft outweighs Plaintiffs’ need for it.
     9
             I.      DEFENDANTS HAVE NOT WAIVED ATTORNEY-CLIENT
    10
                     PRIVILEGE OVER THE DRAFT
    11
                  The Draft is protected by the attorney-client privilege because it contains
    12
         “confidential communications between attorneys and clients, which are made for the
    13
         purpose of giving legal advice,” United States v. Richey, 632 F.3d 559, 566 (9th Cir.
    14
         2011) (citation omitted), and was also an attachment to an email that also contains
    15
         privileged communications. The privilege exists when:
    16            (1) [] legal advice of any kind is sought (2) from a professional legal adviser
    17            in his capacity as such, (3) the communications relating to that purpose, (4)
                  made in confidence (5) by the client, (6) are at his instance permanently
    18            protected (7) from disclosure by himself or by the legal adviser, (8) unless the
    19            protection be waived.
    20   Id. (brackets in original) (citation and quotation marks omitted).

    21            Although the original author of the Draft is a non-attorney CBP official,

    22   counsel participated in its drafting, providing substantive edits and advice. Davies

    23   Decl., Aug. 17, 2020 ¶ 9. Additionally, the Draft was attached to an email chain

    24   containing a proposed response to an outside agency and related discussions,
    25   including the substance of a draft under review by counsel. Id. ¶¶ 6, 9, 11-12, 19.
    26   The emails in that chain further reveal the legal advice that agency counsel provided
    27
         3
           Defendants still assert that all documents are subject to the deliberative process privilege and
    28   that Docs. A, C-E, G-I, K-M, O and portions of Q are subject to the attorney-client privilege.
                                                                     JOINT MOTION FOR DETERMINATION OF
                                                          5                          DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 524 Filed 08/18/20 PageID.35814 Page 8 of 19


     1   their client. Id. ¶¶ 6, 12, 19. The four versions of the CBP internal email chain, Docs.
     2   A, E, I, M, reflect “agency counsel’s involvement in reviewing the draft response”
     3   and counsel’s “participation in related discussions with OFO and CBP leadership on
     4   topics related to the draft response contained in the email.” Davies Decl. ¶ 6.
     5   Attorneys from the Office of Chief Counsel (“OCC”) are also copied on every email
     6   within the chain. Id. ¶ 6.
     7         Two of each email’s attachments – the draft letter response to the NGO, Docs.
     8   D, H, L, P; and the Draft, Docs. C, G, K, O – were appended to the email chain for
     9   legal advice purposes. Davies Decl. ¶¶ 9-10, 12. When emails were sent, counsel
    10   was reviewing the draft letter response to provide legal advice to OFO. Id. ¶ 10.
    11   Additionally, as noted above, counsel helped write the Draft. Id. ¶ 9. The emails
    12   contain communications between OFO leadership and CBP’s OCC for the purpose
    13   of obtaining legal advice. Id. ¶¶ 5-6, 12. They therefore fall within the attorney-client
    14   privilege. Revelation of the preliminary draft of the guidance would reveal attorney-
    15   client communications and legal advice constituting revisions to that guidance.
    16         Plaintiffs do not argue that the attorney-client privilege does not cover the
    17   Draft; rather, they argue that Defendants have implicitly waived the privilege,
    18   alleging that Defendants have affirmatively raised the Draft and prioritization-based
    19   queue management documents as a key part of their defense. See infra (citing Dkt.
    20
         Nos. 283 (Answer) at ¶ 7, 406 (Defs.’ Opp’n Mot. Class Cert.) at 10). Plaintiffs
    21
         construe Defendants’ statements with inappropriate breadth. Defendants state in the
    22
         Answer and Class Certification Opposition that CBP issued guidance permitting
    23
         ports of entry to implement metering procedures based on their operational
    24
         capacities when necessary and appropriate to facilitate orderly processing and
    25
         maintain port security and sanitation for the public. See Dkt. No. 283 ¶ 7; 406 at 10.
    26
         Noting that CBP issued guidance which, like much government policy, was
    27
         formulated with the input of counsel does not waive the attorney-client privilege
    28
                                                              JOINT MOTION FOR DETERMINATION OF
                                                    6                         DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 524 Filed 08/18/20 PageID.35815 Page 9 of 19


     1   over that input. See Home Indemnity Co. v. Lane Powell Moss & Miller, 43 F.3d
     2   1322, 1326 (9th Cir. 1995) (explaining under what circumstances a party may
     3   impliedly wave attorney-client privilege). Defendants have not waived the privilege
     4   because they have not affirmatively placed the contested attorney-client
     5   communication at issue in the litigation or defended themselves in this lawsuit by
     6   stating that they acted in reliance on the legal advice contained therein. See Rock
     7   River Comm’ns., Inc. v. Universal Music Group, Inc., 745 F.3d 343, 353 (9th Cir.
     8   2014); see also United States v. Amlani, 169 F.3d 1189, 1195 (9th Cir. 1999).
     9   Moreover, Defendants have produced the internal guidance cited in their Answer
    10   and Opposition to Class Certification. See Docket No. 308-6. That the language of
    11   the metering guidance changed during the course of drafting, even with the input of
    12   counsel, does not waive the privilege.4 See Amlani, 169 F.3d at 1195 (“[P]rivileged
    13   communications do not become discoverable simply because they are related to
    14   issues raised in the litigation.”) (citation and quotation marks omitted).
    15       II.     THE DELIBERATIVE PROCESS PRIVILEGE SHOULD NOT
    16               YIELD.
    17             The   deliberative     process      privilege     protects     “advisory      opinions,
    18   recommendations, and deliberations comprising part of the process by which
    19   government decisions and policies are formulated.” Oceana Inc. v. Ross, 2018 WL
    20   5276297, at *2 (C.D. Cal. Aug. 20, 2018)). To qualify for the privilege, a document
    21   must be predecisional and deliberative. Sierra Club, Inc. v. U.S. Fish & Wildlife
    22   Serv., 925 F.3d 1000, 1011 (9th Cir. 2019). A document is predecisional when it
    23   predates the decision to which it relates, id. at 1012, 1014, and deliberative if it
    24   “would expose an agency’s decisionmaking process in such a way to discourage
    25   candid discussion within the agency and thereby undermine the agency’s ability to
    26   perform its function,” Carter v. U.S. Dep’t of Commerce, 307 F.3d 1084, 1089 (9th
    27
         4
           The breadth of Plaintiffs’ waiver assertion also would render the deliberative process privilege
    28   largely moot.
                                                                    JOINT MOTION FOR DETERMINATION OF
                                                         7                          DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 524 Filed 08/18/20 PageID.35816 Page 10 of 19


      1   Cir. 2002); see Sierra Club, Inc., 925 F.3d at 1015 (listing “draft documents” as
      2   example of deliberative material).
      3         The Draft is covered by the deliberative process privilege. It is a non-final,
      4   predecisional policy document. This version of the metering guidance was never
      5   issued to the field. See Davies Decl. ¶ 9. Instead, it was updated before being
      6   finalized and issued in April 2018. The disclosure of this document would reveal the
      7   content of the predecisional deliberations and recommendations regarding the
      8   implementation of metering that were not part of the final version of the metering
      9   guidance. “So long as such recommendations do not represent final agency policy,
     10   it is clear that they fall within the deliberative process privilege.” Nat’l Wildlife Fed.
     11   v. U.S. Forest Serv., 861 F.2d 1114, 1121 (9th Cir. 1988).
     12         Although the deliberative process privilege is a qualified one, it should not
     13   give way here. For the privilege to yield, Plaintiffs’ “need for the materials and need
     14   for accurate fact-finding [must] override the government’s interest in
     15   nondisclosure,” considering: (1) the relevance of the evidence; (2) the availability of
     16   other evidence; (3) the government’s role in the litigation; and (4) the extent to which
     17   disclosure would hinder frank and independent discussion regarding contemplated
     18   policies and decisions. FTC v. Warner Commc’ns, Inc., 742 F.3d 1156, 1161 (9th
     19   Cir. 1984). These factors weigh against the disclosure of a privileged draft because,

     20   even crediting Plaintiffs’ theory of the case, the Draft’s relevance to Plaintiffs’

     21
          arguments is tenuous, and Plaintiffs themselves cite other available evidence to
          support those arguments. By contrast, Defendants’ interest in protecting interim
     22
          drafts from disclosure is strong because disclosure “would reveal agency
     23
          deliberations and negatively impact the decision-making process, as it would impede
     24
          open and frank discussions in the deliberative process.” Davies Decl. ¶¶ 16-18, 20.
     25
                Defendants disagree with Plaintiffs that the government’s “intent” is at issue
     26
          here. This case concerns the objective validity of the government’s metering or
     27
          “queue management” practices. Although Judge Bashant has stated that the validity
     28
                                                               JOINT MOTION FOR DETERMINATION OF
                                                     8                         DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 524 Filed 08/18/20 PageID.35817 Page 11 of 19


      1   of the government’s justification for metering—operational capacity constraints in
      2   light of CBP’s multiple statutory mission sets—is at issue, the validity of this
      3   justification must be examined on its merits by evaluating the facts underlying those
      4   capacity constraints, which Defendants have produced in discovery. See Motor
      5   Vehicle Mfrs. Ass’n v. State Farm, 463 U.S. 29, 50 (1983) (“It is well-established
      6   that an agency’s action must be upheld, if at all, on the basis articulated by the agency
      7   itself.”).
      8          If Plaintiffs’ theory of the case were correct, the Draft is not evidence of an
      9   “illegal intent.” It is merely an earlier, draft version of the metering guidance.

     10   Plaintiffs suggest that the “documents link the Government’s policies to an illegal

     11
          intent to turnback asylum seekers who are in the process of arriving at a port of
          entry,” but it is unclear why an earlier reliance on one operational factor evidences
     12
          “illegal intent.” And, reliance on that factor does not preclude reliance on other
     13
          important operational factors when determining when a port should engage in
     14
          metering to ensure safety, security, and the orderly processing of travelers. Thus,
     15
          this document does not demonstrate pretext or undermine the government’s defense
     16
          that CBP’s ability to process insufficiently documented aliens is limited by finite
     17
          resources and its need to focus on other statutory mission sets.
     18
                 Plaintiffs themselves cite to other evidence that they claim demonstrates a
     19
          switch from holding capacity to operational capacity as the reason to engage in
     20
          metering to manage the flow of travelers lacking sufficient entry documents. See
     21
          infra. The government’s need to protect interim, non-final views thus outweighs
     22   Plaintiffs’ need for the document. And the protective order—even the Attorneys’
     23   Eyes Only designation—cannot fully protect against the harms of disclosure of
     24   internal government deliberations. Although these deliberations are irrelevant to the
     25   merits and unnecessary due to other available evidence, their use in this litigation
     26   may result in their public release if not protected by the privilege. Such disclosure
     27   will chill officials’ frank and open communication, compromising future
     28   decisionmaking.
                                                               JOINT MOTION FOR DETERMINATION OF
                                                     9                         DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 524 Filed 08/18/20 PageID.35818 Page 12 of 19


      1                                  PLAINTIFFS’ ARGUMENT
      2          This is a narrow privilege dispute that relates only to Document K.5 Two
      3   principles mandate the disclosure of the documents subject to this privilege dispute:
      4   (1) there is no “bad document” privilege, and (2) a party cannot play games with
      5   privilege by selectively disclosing documents.
      6          This case is focused on the Defendants’ policy of turning back asylum seekers
      7   that are in the process of arriving at ports of entry on the U.S.-Mexico border. In
      8   their Answer, Defendants “deny that CBP has implemented a ‘Turnback Policy’ and
      9   aver instead that CBP has issued guidance permitting ports of entry . . . to implement
     10   metering procedures based on their operational capacities.” Dkt. 283 at ¶ 7. As
     11   Defendants put it in their class certification opposition, turnbacks occurred at ports
     12   of entry on the U.S.-Mexico border for “operational purposes,” such as a lack of
     13   holding capacity, “not to deter [non-citizens] from seeking asylum in the United
     14   States.” Dkt. 406 at 10. One of the key documents Defendants have cited in support
     15   of this argument is an April 27, 2018 “metering guidance” memorandum. Dkt. 406-
     16   2. But Defendants’ argument ignores the fact that a
     17

     18                            . And by affirmatively putting the metering guidance and
     19   prioritization-based queue management memoranda at issue, Defendants have
     20   waived their attorney-client privilege claim over the prior drafts of the metering
     21   guidance memorandum.
     22   I.     The Document At Issue
     23          Although multiple version of the same email chain and attachments are listed
     24   above, this privilege dispute really deals with one document. Document K is a
     25   November 11, 2016 memorandum entitled “Metering at the Southwest Border
     26   POEs.” Id. at 029. According to the metadata that was produced with the document,
     27
          5
           For strategic reasons, Plaintiffs do not challenge Defendants’ privilege claims with respect to the
     28   other documents listed above.
                                                                     JOINT MOTION FOR DETERMINATION OF
                                                          10                         DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 524 Filed 08/18/20 PageID.35819 Page 13 of 19


      1   it was drafted by a non-attorney, Robert Vaquero. It provides operational guidance
      2   on how metering should occur, not legal advice. Id.
      3         Importantly, Document K is a prior draft of the metering guidance
      4   memorandum that Defendants issued on April 27, 2018.
      5

      6

      7

      8

      9                                                               Id. at 029.
     10         The difference between “holding capacity” and “operational capacity” is
     11   critical to this case. Holding capacity refers to the physical space in a port of entry’s
     12   detention facilities—i.e., the actual number of asylum seekers that can be placed into
     13   the port’s temporary holding cells.       Ex. 1 at 74:11-14.      Operational capacity
     14   supposedly refers to the capacity of a port of entry when resource allocation and
     15   operational priorities are taken into account. Id. at 74:14-22.
     16         However, operational capacity is largely a fiction. CBP did not begin using
     17   the term “operational capacity” until 2018—when it realized that the holding
     18   capacity numbers CBP tracked on a daily basis showed that there was no need to
     19   turnback asylum seekers. Ex 3 at 161:8-10. The distinction between detention
     20   capacity and operational capacity is not memorialized in any statute, regulation,
     21   guidance, memorandum, or any sort of official document. Ex. 2 at 68:8-71:24; Ex.
     22   3 at 161:20-162:12; Ex. 4 at 50:4-51:7. Key documents that define the standard
     23   operating procedures for detention spaces at POEs do not mention operational
     24   capacity at all. Ex. 2 at 102:13-111:11. In fact, the term “operational capacity” has
     25   no concrete definition. Id. at 73:6-11, 110:24-111:11. CBP never even wrote down
     26   the factors that a port director should consider when determining a POE’s
     27   operational capacity. Id. at 111:13-112:13. CBP did not track operational capacity
     28   at any of its ports. Ex. 4 at 66:10-25. CBP has no way of reconstructing what the
                                                               JOINT MOTION FOR DETERMINATION OF
                                                    11                         DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 524 Filed 08/18/20 PageID.35820 Page 14 of 19


      1   operational capacity of a port of entry would have been at any given time. Ex. 2 at
      2   129:7-14. In the end, operational capacity is what the port director says it is, without
      3   any reference to the actual holding space at the port. Ex. 3 at 181:22-182:4; see also
      4   Ex. 5 at 140:19-21 (“there’s not a definition of operational capacity that we were
      5   giv[en], so it would be up to interpretation.”). Document K is important direct
      6   evidence of the change from holing capacity to operational capacity.
      7                                                                                     , and
      8   when those figures no longer justified turning back asylum seekers, it moved to the
      9   fictitious “operational capacity” concept.
     10   II.   The Deliberative Process Privilege Does Not Apply
     11         As this Court has recognized, the deliberative process privilege is not
     12   absolute. Dkt. 446 at 5. It is a qualified privilege that is to be applied as narrowly
     13   as possible. See Coastal States Gas Corp. v. Dep’t of Energy, 617 F.3d 854, 868
     14   (D.C. Cir. 1980). Even if the privilege applies, the documents at issue may be
     15   discoverable if the plaintiffs’ “need for the materials and the need for accurate fact-
     16   finding override the government’s interest in non-disclosure.” L.H. v.
     17   Schwarzenegger, 2007 WL 2009807, at *2–3 (E.D. Cal. 2007) (citing FTC v.
     18   Warner Commc'ns., Inc., 742 F.2d 1156, 1161 (9th Cir.1984)). In Warner, the Ninth
     19   Circuit laid out four factors to be considered when balancing the plaintiffs’ need for
     20   discovery against the government’s privilege claim: (1) the relevance of the evidence
     21   sought to the litigation; (2) the availability of comparable evidence from other
     22   sources; (3) the government’s role in the litigation; and (4) the extent to which
     23   disclosure would hinder frank and independent discussion regarding contemplated
     24   policies and decisions. 742 F.2d at 1161.
     25         All four factors favor disclosure the documents here. (1) All of the documents
     26   link the Government’s policies to an illegal intent to turnback asylum seekers who
     27   are in the process of arriving at a port of entry. See Dkt. 280 at 60 (a key issue in
     28   this case is whether the Government’s stated justification for turn backs—
                                                              JOINT MOTION FOR DETERMINATION OF
                                                    12                        DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 524 Filed 08/18/20 PageID.35821 Page 15 of 19


      1   “operational capacity constraints” is a pretext); Dkt. 446 at 6.        In particular,
      2   Document K shows that turnbacks were supposed to be based on a port of entry’s
      3                                  not the “operational capacity.” (2) There is no other
      4   evidence that directly shows that the policy documents that Defendants cite are based
      5   on a pretext. (3) The Government is a party to this case and the deliberative process
      6   privilege is “inapplicable where the agency’s decision-making is itself at issue.”
      7   Dkt. 446 at 5. (4) The disclosure of the documents at issue here would not hinder
      8   Government decision-making—the Government has no interest in the privacy of
      9   communications that violate the law and, at any rate, the Protective Order in this
     10   case restricts the disclosure of these documents. See Dkt. 446 at 6. Thus, even if
     11   the deliberative process privilege applied to these documents, all of the Warner
     12   factors, and this Court’s prior analysis of those factors, favor the disclosure of the
     13   documents.
     14   III.   Even If the Attorney-Client Privilege Applied, Defendants’ Waived the
     15          Privilege By Putting Document K At Issue
     16          As an initial matter, “[t]he attorney-client privilege only protects
     17   communications between attorney and client made for the purpose of seeking or
     18   delivering the attorney’s legal advice or representation.” Tattersalls Ltd. v. Wiener,
     19   2020 U.S. Dist. LEXIS 22656, at *9 (S.D. Cal. 2020) (citing California law). Here,
     20   there is no indication that Document K is even a communication with an attorney.
     21   It is a memorandum that was drafted by a non-attorney that does not have any
     22   redlines or comments reflecting attorney advice. It does not offer legal advice;
     23   instead, it offers operational instructions on how metering should occur. It is not
     24   privileged. And the mere fact that it was attached to a privileged email does not
     25   make the document itself privileged.
     26          Furthermore, “[w]here a party raises a claim which in fairness requires
     27   disclosure of the protected [document], the privilege may be implicitly waived.”
     28   Chevron Corp. v. Penzoil Co., 974 F.2d 1156, 1162 (9th Cir. 1992). The principle
                                                             JOINT MOTION FOR DETERMINATION OF
                                                   13                        DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 524 Filed 08/18/20 PageID.35822 Page 16 of 19


      1   purpose of the waiver doctrine is to avoid the unfairness that would result from the
      2   privilege holder selectively disclosing favorable documents to an adversary, “while
      3   claiming the shelter of the privilege to avoid disclosing those that are less favorable.”
      4   Apple, Inc. v. Samsung Elecs. Co., 306 F.R.D. 234, 241 (N.D. Cal. 2015).
      5          In the Ninth Circuit, a party waives a privilege claim when “(1) the party
      6   asserts the privilege as a result of some affirmative act, such as filing suit; (2) through
      7   this affirmative act, the asserting part puts the privileged information at issue; and
      8   (3) allowing the privilege would deny the opposing party access to information vital
      9   to its [claims].” Home Indem. Co. v. Lane Powell Moss & Miller, 43 F.3d 1322,
     10   1326 (9th Cir. 1995). In assessing whether a waiver has occurred, “an overarching
     11   consideration is whether allowing the privilege to protect against disclosure would
     12   be ‘manifestly unjust’ to the opposing party.” Id. Each of these factors strongly
     13   support disclosure of the documents that Defendants now seek to claw back. (1)
     14   Defendants affirmatively raised the metering guidance and prioritization-based
     15   queue management documents as a key part of their purported defense. See Dkt.
     16   283 at ¶ 7 (citing metering guidance in Defendants’ Answer); Dkt. 406 at 10 (citing
     17   both documents in opposition to class certification); Confed. Tribes of the Chehalis
     18   Reserv. v. Thurston, 2009 WL 3835304, at *5 (W.D. Wash. 2009) (asserting a
     19   defense in an answer is an “affirmative act”). (2) Defendants put Document K at
     20   issue by claiming that the metering policy is evidence that turnbacks occurred based
     21   on “operational capacity” concerns. Document K undermines this defense by
     22   showing that Defendants were considering a different capacity metric. (3) This
     23   information is vital to Plaintiffs’ claims—indeed, this is the very issue that Judge
     24   Bashant identified as critical to this litigation in her motion to dismiss opinion. Dkt.
     25   280 at 60. Accordingly, Defendants have waived any privilege claim that they may
     26   have regarding Document K.
     27   Dated: August 18, 2020
     28                                             ETHAN P. DAVIS
                                                                JOINT MOTION FOR DETERMINATION OF
                                                     14                         DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 524 Filed 08/18/20 PageID.35823 Page 17 of 19


      1                                    Acting Assistant Attorney General
      2                                    Civil Division

      3                                    WILLIAM C. PEACHEY
      4                                    Director

      5                                    KATHERINE J. SHINNERS
      6                                    Senior Litigation Counsel

      7                                    /s/ Alexander J. Halaska
      8                                    ALEXANDER J. HALASKA
                                           Trial Attorney
      9                                    United States Department of Justice
     10                                    Civil Division
                                           Office of Immigration Litigation
     11                                    P.O. Box 868, Ben Franklin Station
     12                                    Washington, D.C. 20044
                                           Tel: (202) 307-8704 | Fax: (202) 305-7000
     13                                    alexander.j.halaska@usdoj.gov
     14
                                           Counsel for Defendants
     15

     16
                                                 MAYER BROWN LLP
     17                                            Matthew H. Marmolejo
     18
                                                   Ori Lev
                                                   Stephen M. Medlock
     19
                                                 SOUTHERN POVERTY LAW
     20
                                                 CENTER
     21                                            Melissa Crow
                                                   Sarah Rich
     22                                            Rebecca Cassler
     23
                                                 CENTER FOR CONSTITUTIONAL
     24                                          RIGHTS
     25
                                                    Baher Azmy
                                                    Ghita Schwarz
     26                                             Angelo Guisado
     27                                          AMERICAN IMMIGRATION
     28                                          COUNCIL
                                                      JOINT MOTION FOR DETERMINATION OF
                                            15                        DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 524 Filed 08/18/20 PageID.35824 Page 18 of 19


      1                                           Karolina Walters
      2
                                              By: /s/ Stephen M. Medlock
      3
                                                   Stephen M. Medlock
      4
                                              Attorneys for Plaintiffs
      5

      6

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
                                                      JOINT MOTION FOR DETERMINATION OF
                                            16                        DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 524 Filed 08/18/20 PageID.35825 Page 19 of 19


      1                            CERTIFICATE OF SERVICE
      2        I certify that I caused a copy of the foregoing document to be served on all
      3   counsel via the Court’s CM/ECF system.
      4   Dated: August 18, 2020                      MAYER BROWN LLP
      5

      6                                               By /s/ Stephen M. Medlock

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
                                                            JOINT MOTION FOR DETERMINATION OF
                                                                            DISCOVERY DISPUTE
